Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but are not found persuasive. Applicant argues that the prior art of Egnelov in view of Koyfman fails to disclose “multiple braided bundles in which one of the bundles has a minor portion of second variety filament”. It is noted that claim 1 reads “at least one of the braided bundles further comprises a minor portion of filaments of a second variety filament”. As understood in view of the instant specification (see especially par. [00061] of the specification as filed 2/8/2017), “multiple braided bundles” is interpreted as requiring multiple bundles that are braided together, but not requiring that the fibers of an individual bundle are braided together within the individual bundle.  Independent clam 1 requires that the implantable medical device comprises multiple braided bundles comprising first variety filaments, wherein at least one of the braided bundles further comprises a minor portion of filaments of a second variety filament different from the first variety filament. The prior art of Egnelov discloses a multifilament (20, 30, 40, or 50; see figs. 2-5) comprising a bundle of filaments, and further discloses that several multifilaments may be braided together to form a suture ([0034]). Thus, the suture comprises multiple braided bundles. Because each of these bundles (i.e., each multifilament) can be 99% first variety filaments, and only 1% second variety filaments according to Egnelov, the braided suture comprising a plurality of these bundles is 99% first variety filaments and only 1% second variety filaments. The mechanical properties of the braided suture of Egnelov are equivalent to the mechanical properties of an equivalent braided suture having only the first variety filaments due to the first variety filaments making up 99% of the suture filaments. The instant invention attributes the feature described in the last 3 lines of the claims 1 and 29 solely to the very few second variety filaments (or second and third variety filaments) present as compared to the number of first variety filaments (see [0071]-[0072] and [0100] of instant application’s publication US 2018/0221021). Therefore, the office maintains that the prior art of Egnelov in view of Koyfman meets this limitation for the same reason. Furthermore, the first and second polymeric materials of the first and second variety filaments disclosed by Egnelov are the same as the claimed materials (see esp. instant claim 18 and par. [0022] of Egnelov). Applicant asserts (page 11 of remarks) that the filament combination of Egnelov would not and could not result in mechanical properties over time while in vivo that are substantially equivalent to the mechanical properties of an equivalent braided suture having only the first variety of filaments. However, the claims no longer include the limitation “over time while in vivo” and thus this argument is moot. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-8, 10-18, 20, and 64-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egnelov (US 2013/0211430) in view of Koyfman (US 2005/0149119; Koyfman”). Regarding claim 1, Egnelov discloses an implantable medical device comprising multiple braided bundles (see [0034] – each multifilament yarn 20, 30, 40 or 50 considered a bundle; bundles, i.e., multifilament yarns, are braided together) comprising first variety filaments (e.g., 21, or 41), wherein at least one of the braided bundles further comprises a minor portion ([0021]) of filaments of a second variety filament (e.g., 22 or 42) different from the first variety filaments (see figs. 2, 4; [0009]). The implantable medical device is a braided suture which has mechanical properties equivalent to the mechanical properties of an equivalent braided suture having only the first variety of filaments. In particular, the first variety filaments may comprise up to 99% of the cross-section ([0021]), while the second variety filaments occupy the remaining percentage of the total cross-section area. The braided suture has mechanical properties substantially equivalent to an equivalent braided suture having only the first variety filaments due to the very small number (i.e., 1% of total cross-section area) of second variety filaments in the braided suture of Egnelov. It is noted that the instant invention attributes this property to the very few number of second variety filaments present as compared to the number of first variety filaments (see [0100] of instant application’s publication US 2018/0221021).
Egnelov fails to disclose that the second variety filament is pre-coated, pre-impregnated, or compounded with a biomedically useful agent prior to combining with the plurality of first variety filaments. Koyfman discloses another braided suture which includes biodegradable filaments (e.g., yarns 35) pre-coated, pre-impregnated, or compounded with an antimicrobrial agent ([0009], [0030], [0065]-[0066]) prior to combining with a plurality of first filaments (yarns 30; fig. 1a), and further discloses triclosan and chlorhexidine gluconate as suitable examples of antimicrobial agents ([0030]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Egnelov to pre-impregnate or compound the second variety filament with a bioactive agent such as triclosan or chlorhexidine prior to combining with the first variety filaments in view of Koyfman in order to further prevent bacterial or fungal infections at the suturing site by providing controlled release of triclosan or chlorhexidine agent upon degradation of the second variety filament. It is further noted that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
Regarding claim 6, as taught by Koyfman, the biomedically useful agent comprises an antimicrobial agent (see [0030] of Koyfman). 
Regarding claim 10, Koyfman further teaches that the absorbable filaments of a suture may include a pH modifying agent (tricalcium phosphate) in order to induce bone growth ([0030]) and therefore one skilled in the art would have found it obvious to have modified the first or second variety filaments of the prior art of Egnelov to include a pH modifying agent as taught by Koyfman so that it too may have the associated advantages. 
Regarding claim 11, the first variety filaments are made of a first polymeric material and the second variety filament is made of a second polymeric material ([0022] of Egnelov).
Regarding claim 12, the first and second polymeric materials are both absorbable and have different absorption profiles (see abstract) of Egnelov. 
Regarding claims 13 and 14, Egnelov discloses that the second variety filament may have a faster or slower degradation rate, noting that the second variety filament may be considered the faster or slower degrading filament of Egnelov (further noting that either variety of filament, fast or slow degrading, can comprise the majority of the cross-section of the suture according to Egnelov; [0021],[0025]).
Regarding claims 15-17, 65, and 66, Egnelov discloses that the second variety filament may comprise a polymeric material, including copolymers containing at least one monomer of caprolactone ([0022]), but does not expressly disclose a polymeric material having a high affinity and high solubility of biomedically useful agent. Koyfman discloses that polycaprolactone is a suitable material for an absorbable filament having a biomedically useful agent therein ([0027]), wherein the biomedically useful agent may be triclosan ([0030]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Egnelov to construct the second variety filament from polycaprolactone having triclosan as the bioimedically useful agent coated thereon since Koyfman discloses that such materials are known for drug delivering bioabsorbable filaments of a suture and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416). According to the instant application, polycaprolactone has a high affinity to, and high solubility of, triclosan (see [0089] of instant application’s publication US 2018/0221021).
 Regarding claims 17 and 66, Koyfman teaches that the second variety filament may be made entirely of polycaprolactone ([0027]). As discussed above, the biomedically useful agent (triclosan as taught by Koyfman) is preferentially concentrated into the second variety filament (wherein the second filament is considered the polycaprolactone filament as taught by Koyfman; [0009], [0027], [0030]).
Regarding claim 18, see [0022] of Egnelov.
Regarding claim 20, Koyfman teaches a lubricious coating surrounding the braided suture (claim 6; [0032],[0034]) and such a modification to the prior art of Egnelov would have been obvious in order to facilitate passing of the suture through tissue. 
Regarding claim 64, the second variety filament (one of the bioabsorbable filaments impregnated with biomedically useful agent) is a single filament. It is noted that the claim as currently worded does not require that the medical device comprises only one second variety filament. Rather, the claimed second variety filament is a single filament. However, in the interest of compact prosecution, it is noted that Egnelov discloses that it is known to construct sutures comprising first and second variety filaments from any number of individual filaments and may range from a few individual filaments to several hundred filaments ([0017], [0021]). When there are 100 filaments and the first variety filaments are meant to take up 99% of the area as taught by Egnelov ([0021]), one skilled in the art would find it obvious to use only a single second variety filament in the medical device. 
Regarding claim 67, the second variety filament has less mechanical strength than the first variety filaments, noting that the first, second, and third variety filaments of Egnelov may comprise different materials as per [0026] and therefore have different mechanical strengths, and the second variety filament may be considered the variety of filament having the least mechanical strength of the three varieties. Note also that filaments of any specific type (first, second, or third) can occupy any percentage of the cross section of the suture as per par. [0021] and [0025] of Egnelov.  
Claims 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egnelov in view of Koyfman as applied to claims 1 and 20 above, and further in view of Gross et al. (US 2010/0179646; “Gross”). Regarding claim 9, Egnelov in view of Koyfman discloses the invention substantially as stated above including that the second variety filament is pre-coated, pre-impregnated, or compounded with a biomedically useful agent, but does not expressly disclose that the biomedically useful agent comprises glucose oxidase. 
Gross discloses that it is known to incorporate glucose oxidase into a medical device such as suture in order to provide an antimicrobial barrier (see [0005],[0060],[0194],[0276]). The glucose oxidase may be provided as a coating ([0183]) or may be impregnated in the medical element (see fig. 4; [0207]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Egnelov to include glucose oxidase as the biomedically useful agent pre-coated, pre-impregnated, or compounded with the second filament for the predictable result of providing a known alternative means (i.e., glucose oxidase in place of triclosan) of reducing infection at the surgical site. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416). 
Regarding claim 21, Egnelov in view of Kofyman discloses the invention substantially as stated above including a coating surrounding the multiple braided bundles, but does not expressly disclose that the coating includes a chemical compound which interacts with the biomedically useful agent.
Gross discloses that it is known to coat a medical device such as suture with glucose oxidase in order to provide an antimicrobial barrier (see [0005],[0060],[0194],[0276]). Gross further teaches the inclusion of a pH-sensitive coating over the glucose oxidase, the pH-sensitive coating dissolving and releasing the glucose oxidase in response to the pH of the vicinity passing a threshold indicating infection ([0192],[0198]). Gross also teaches that glucose may also be coupled to the suture in order to react with the glucose oxidase to reduce infection ([0205]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Egnelov to include glucose oxidase in the coating for the predictable result of providing a known alternative means of reducing infection at the surgical site via a suture coating that contains an antimicrobial agent. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416). The pH sensitive coating taught by Gross can be considered to interact with the biomedically useful agent by keeping it covered until a pH threshold that is indicative of infection has been passed, and thereafter allowing release of the glucose oxidase by exposing it. It would have been obvious to have also incorporated such a pH sensitive compound as taught by Gross in the coating of Egnelov as modified by Koyfman in order to ensure that none of the glucose oxidase is exposed until the ideal pH has been reached.
Claims 29-30, 32-35, 37-38, 41, and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egnelov in view of Koyfman and Nelson et al. (US 6,596,296; “Nelson”). 
Egnelov discloses an implantable medical device comprising multiple braided bundles (see [0034] – each multifilament yarn considered a bundle; bundles, i.e., multifilament yarns, are braided together) comprising first variety filaments (e.g., 31 or 51), wherein at least one of the braided bundles further comprises a minor portion of filaments of a second variety filament (e.g., 32 or 52; [0025]) different from the first variety filaments, and at least one third variety filament (33 or 53; see figs. 3, 5; [0009]; note: the instant specification states that the second and third variety filaments may be made from the same polymeric material in par. [0095] of US 2018/0221021). The implantable medical device is a braided suture which has mechanical properties equivalent to the mechanical properties of an equivalent braided suture having only the first variety of filaments. In particular, Egnelov discloses the first variety filaments may comprise up to 98% of the cross-section ([0025]), while the second and third variety filaments occupy the remaining percentage of the total cross-section area. The braided suture has mechanical properties substantially equivalent to an equivalent braided suture having only the first variety filaments due to the very small number (i.e., 2% of total cross-section area) of second and third variety filaments in the braided suture of Egnelov. It is noted that the instant invention attributes this property to the very few number of second variety filaments present as compared to the number of first variety filaments (see [0100] of instant application’s publication US 2018/0221021).
Egnelov fails to expressly disclose that the second variety filament is pre-coated, pre-impregnated, or compounded with a first medically useful agent and the at least one third variety filament is coated or impregnated with a second biomedically useful agent, with the first and second biomedically useful agents being different from one another. 
Koyfman discloses another braided suture which includes biodegradable filaments (e.g., 35), wherein the filaments are pre-coated, pre-impregnated, or compounded with an antimicrobrial agent prior to combining with a plurality of first variety filaments ([0009], [0030],[0065]-[0066]), and further discloses triclosan and chlorhexidine gluconate as suitable examples of the agent ([0030]). Nelson discloses another multifilament implant and further discloses that different filaments of the implant may have different therapeutic agents incorporated therein (col. 3, ll. 44-65; col. 7, ll. 1-7; col. 9, ll. 19-42). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Egnelov to pre-coat, pre-impregnate or compound the second variety filament and third variety filaments with different medically useful agents in view of the disclosures of Koyfman and Nelson in order to provide a more tailored treatment having particular spatial distribution and particular release kinetics for each of the different therapeutic agents associated with the second and third filaments. 
Regarding claim 30, the second variety filaments and the at least one third variety filaments are made from a second polymeric material and a third polymeric material ([0026] of Egnelov). It is noted that the broadest reasonable interpretation of this claim does not require that the second polymeric material and the third polymeric material are different materials. The second variety filament and the at least one third variety filament comprise different biomedically useful agents coated or incorporated therein as taught by Nelson. 
Regarding claims 37-38, the second and third polymeric materials are absorbable polymers and have different absorption rates ([0026] of Egnelov). As taught by Nelson, it is known to incorporate different agents into different fibers of a multifilament implant and therefore incorporating different biomedically useful agents into each of these polymeric materials would have been obvious. As a result of the differing absorption rates of the second and third polymeric materials, the first and second biomedical useful agents have a different release profile. 
Regarding claims 32, 34, and 35, Koyfman discloses the use of one or more antimicrobial agents such as triclosan and chlorhexidine gluconate, which are also antibiotics. In view of Nelson’s disclosure that it is known to provide different bioactive agents on different fibers of a medical device, it would have been obvious to incorporate triclosan on either the second or third filaments of Egnelov and the chlorhexidine gluconate on the other of the second or third filaments of the suture of Egnelov since such agents are known in the art according to Koyfman and such a modification leads to the predictable result of providing protection against a wide array of bacteria with tailored spatial distribution and release kinetics of the therapeutic agents. Triclosan and chlorhexidine gluconate are both useful on gram positive and gram negative bacteria, and are both antibiotics.  
Regarding claims 33 and 41, Koyfman further teaches the use of one or more biomedically useful agents which include an antimicrobial agent (e.g., triclosan) and a pH modifier (tricalcium phosphate). In view of Nelson’s disclosure that it is known to provide different bioactive agents on different fibers of a medical device (col. 7, ll. 1-7), it would have been obvious to one skilled in the art to modify the prior art of Egnelov to include an antimicrobial agent as disclosed by Koyfman for the first biomedically useful agent and a pH modifying agent as disclosed by Koyfman for the second biomedically useful agent since it is known to provide different therapeutic agents on different fibers of a multifilament implant according to Nelson and the combination of a tricalcium phosphate on one filament and triclosan on another filament leads to the predictable result of discouraging infection while promoting angiogenesis. It is further noted that Nelson discloses several pH modifying agents such as Tris, polylactic acid, and a nucleic acid for use with a multifilament medical implant.
Regarding claim 68, the second variety filament has less mechanical strength than the first variety filaments, noting that the first, second, and third variety filaments of Egnelov may comprise different materials as per par. [0026] and therefore have different mechanical strengths, and the second variety filament may be considered the variety of filament having the least mechanical strength of the three varieties. Note also that filaments of any specific type can occupy any percentage as per par. [0025] of Egnelov.  
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egnelov in view of Koyfman and Nelson as applied to claim 29 above and further in view of Gross. Egnelov in view of Koyfman and Nelson discloses the invention substantially as stated above, including the use of a first biomedically useful agent on one of the second variety filaments and a second biomedically useful agent, different from the first, on another of the second variety filaments or on the third variety filament. Egnelov in view of Koyfman and Nelson fail to disclose that the first biomedically useful agent comprises glucose and the second biomedically useful agent comprises glucose oxidase. 
Gross discloses that it is known to coat a medical device such as suture with glucose oxidase in order to provide an antimicrobial barrier (see [0005],[0060],[0194],[0276]). Gross teaches that glucose may also be coupled to the suture in order to react with the glucose oxidase to reduce infection ([0205]). It would have been obvious to one of ordinary skill in the art to have further modified the prior art of Egnelov in view of Gross to use glucose and glucose oxidase as the first and second biomedically useful agents to provide a known, alternative means of reducing infection at the surgical site. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egnelov in view of Koyfman and Nelson as applied to claim 29 above and further in view of Chudzik et al. (US 2007/0065481; Chudzik). Egnelov in view of Koyfman, and Nelson discloses the invention substantially as stated above in more detail with respect to claim 29 including that the first and second biomedically useful agents associated with the second and third filaments may be different, but fails to disclose that the first and second biomedically useful agents are an acidic agent and an alkaline agent. 
Chudzik discloses a coating for use on suture ([0162]), the coating comprising therapeutic agents in the form of an acidic agent such as hyaluronic acid ([0147],[0213]) or salicylic acid ([0201]) and an alkaline agent such as sodium hypochlorite ([0198]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Egnelov in view of Koyfman and Nelson to use an acidic agent and an alkaline agent, as taught by Chudzik, as the first and second biomedically useful agents since such a modification is merely a substitution of one known therapeutic agent for another for the predictable result of tailoring the therapeutic effect to the particular treatment site and condition. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KSH 11/4/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771